316 F.2d 240
UNITED STATES of America, Plaintiff-Appellee,v.Arnold SCHILDHAUS, Defendant-Appellant.
No. 325 Docket 28098.
United States Court of Appeals Second Circuit.
Argued April 16, 1963.Decided May 2, 1963.

Arnold Schildhaus, Bronx, New York, pro se.
John Paul Reiner, Asst. U.S. Atty., So.  Dist. of New York (Robert M. Morgenthau, U.S. Atty., So.  District of New York, and Eugene R. Anderson, Asst. U.S. Atty., on the brief) for plaintiff-appellee.
Before SMITH, KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
Judge Edelstein's determination, in a careful and reasoned opinion, reported at 211 F.Supp. 934 (S.D.N.Y.1962), sub nom.  United States v. Birngold Realty Co., that the appellant was liable to the United States as primary obligor on the first two notes and guarantor on the third, with notice thereon waived, is clearly correct and the judgment is affirmed.